Exhibit 99.4 Reconciliation of Canadian and U.S. Generally Accepted Accounting Principles INTRODUCTION The Toronto-Dominion Bank (the Bank) produces quarterly and annual reports, which are submitted to the U.S. Securities and Exchange Commission (SEC) under Form 6-K and Form 40-F, respectively, and which are incorporated by reference into registration statements of the Bank relating to offerings of securities.These reports are prepared in accordance with Canadian generally accepted accounting principles (Canadian GAAP).SEC regulations require certain additional disclosure to be included in such registration statements reconciling financial information in the reports from Canadian GAAP to the generally accepted accounting principles in the United States of America (U.S. GAAP).This additional disclosure is contained within this document for the three years ended October 31, 2009, 2008 and 2007 and should be read in conjunction with the Bank’s Consolidated Financial Statements as at and for the year ended October 31, 2009 contained elsewhere in this Annual Report on Form 40-F. RECONCILIATION OF CANADIAN AND UNITED STATES GENERALLY ACCEPTED ACCOUNTING PRINCIPLES The accounting principles followed by the Bank, including the accounting requirements of the Office of the Superintendent of Financial Institutions Canada, conform with Canadian generally accepted accounting principles (Canadian GAAP).
